

EXHIBIT 10.6
EMPLOYMENT AGREEMENT
AGREEMENT (this “Agreement”) by and among FIRST INDUSTRIAL, L.P. (the
“Employer”), FIRST INDUSTRIAL REALTY TRUST, INC. (“FR” and, together with the
Employer, the “Company”) and PETER E. BACCILE (the “Executive”), executed on
February 11, 2020 (the “Execution Date”), and effective as of January 1, 2020
(the “Effective Date”).
WHEREAS, the Company and Executive entered into that certain Employment
Agreement dated September 29, 2016 (the “2016 Agreement”).
WHEREAS, the Employer is desirous of continuing the employment of the Executive
on the terms and conditions, and for the consideration, hereinafter set forth,
and the Executive is desirous of continuing to be employed by the Employer on
such terms and conditions and for such consideration set forth herein.
NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:
1.Term.
(a)    The Company and Employer acknowledge and agree that the 2016 Agreement is
terminated and of no further force and effect effective on the Effective Date of
this Agreement, except with respect to such terms and conditions stated therein
that survive the termination or expiration of the 2016 Agreement. In the event
of a conflict between the 2016 Agreement and this Agreement, this Agreement
shall control.
(b)    The Employer hereby agrees to continue to employ the Executive, and the
Executive hereby agrees to continue to serve the Company, subject to the terms
and conditions of this Agreement, for the period commencing on the Effective
Date and ending on December 31, 2024 (the “Term”), unless previously terminated
in accordance with the provisions of Section 3 hereof. The period of the
Executive’s employment hereunder until terminated in accordance with the
provisions of Section 3 shall be referred to herein as the “Employment Period.”
2.    Terms of Employment.
(a)    Position and Duties.
(i)    Executive shall continue to serve as President and Chief Executive
Officer of FR during the Employment Period, and shall perform customary and
appropriate duties as may be reasonably assigned to the Executive from time to
time by the Board of Directors of FR (the “Board”). The Executive shall have
such responsibilities, power and authority as those normally associated with the
position of President and Chief Executive Officer in public companies of a
similar stature to FR. Executive shall be the senior-most executive of the
Company and shall report solely and directly to the Board. The Executive shall
continue to serve on the Board until the next annual meeting of the shareholders
of FR, and shall be nominated for reelection to the Board at the next meeting of
the FR shareholders and at each subsequent meeting of FR shareholders occurring
during the Employment Period at which the Executive’s Board seat is up for
election, and so long as the Executive remains on the Board shall serve without
compensation other than that herein provided. Unless otherwise requested by the
entire Board, upon the cessation of Executive’s employment with the Employer for
any reason, the Executive shall resign from the Board.
(ii)    During the Employment Period, and excluding any periods of vacation and
sick leave to which the Executive is entitled, the Executive agrees to devote
his full professional time and attention to the business and affairs of the
Company and, to the extent necessary to discharge the responsibilities assigned
to the Executive hereunder, to use the Executive’s reasonable best efforts to
perform faithfully and efficiently such responsibilities at reasonably
appropriate locations. During the Employment Period, it shall not be a violation
of this Agreement for the Executive to serve (A)  on the board of one other
for-profit corporation


 
 
 




--------------------------------------------------------------------------------







selected by the Executive (subject to the reasonable approval of the Board), or
(B) on civic or charitable boards or committees, or to deliver lectures, fulfill
speaking engagements or teach at educational institutions and manage personal
investments, so long as the activities described in the preceding clauses (A)
and (B) do not materially interfere with the performance of the Executive’s
responsibilities in accordance with this Agreement and the Executive complies
with applicable provisions of FR’s Code of Business Conduct and Ethics.
(b)    Compensation.
(i)    Base Salary. During the Employment Period, the Executive shall receive
from the Employer an annual base salary (“Annual Base Salary”) of $850,000. The
Executive’s Annual Base Salary shall be reviewed at least annually by the
Compensation Committee of the Board (the “Committee”) pursuant to its normal
performance review policies for senior executives. The Committee may, but shall
not be required to, increase the Annual Base Salary at any time for any reason
and the term “Annual Base Salary” as utilized in this Agreement shall refer to
the Annual Base Salary as increased from time to time. The Annual Base Salary
shall not be reduced after any such increase, and any increase in Annual Base
Salary shall not serve to limit or reduce any other obligation to the Executive
under this Agreement. The Annual Base Salary shall be paid at such intervals as
the Employer pays executives’ salaries generally.
(ii)    Annual Bonus. The Executive shall be paid an annual cash performance
bonus (an “Annual Bonus”) in respect of each calendar year that ends during the
Employment Period, to the extent earned based on performance against objective
and reasonably attainable performance criteria. The performance criteria for any
particular calendar year shall be determined in good faith by the Committee no
later than ninety (90) days after the commencement of such calendar year and, in
any event, shall be substantially consistent with the performance criteria
applicable to other senior executives of the Company for the applicable year.
The Executive’s target Annual Bonus for a calendar year shall equal 169% of his
Annual Base Salary (the “Target Bonus”) for that year if target levels of
performance for that year are achieved, with greater or lesser amounts
(including zero) paid for performance above and below target (such greater and
lesser amounts to be determined by a formula established by the Committee for
that year, consistent with past practices, when it establishes the targets and
performance criteria for that year), and with a maximum bonus no greater than
225% of his Annual Base Salary. The Executive’s Annual Bonus for a calendar year
shall be determined by the Committee after the end of the calendar year and
shall be paid to the Executive when annual bonuses for that year are paid to
other senior executives of the Company generally, but in no event later than
March 15 of the following calendar year, unless the Executive shall elect to
defer the receipt of such Annual Bonus pursuant to an arrangement implemented by
the Employer that meets the requirements of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”). In carrying out its functions under this
Section 2(b)(ii), the Committee shall at all times act reasonably and in good
faith, and shall consult with Executive to the extent appropriate. The Annual
Bonus shall be paid in cash, fully vested and freely transferable shares of
common stock of FR (“Common Stock”) or LTIP Units (as hereinafter defined), or a
combination thereof, as determined by the Committee provided that the percentage
of the Executive’s Annual Bonus paid in equity shall not be greater than that of
other senior executives generally.
(iii)    Long-Term Awards. The Executive shall be entitled to participate in all
long-term cash, equity and LTIP Unit incentive plans, practices, policies and
programs applicable generally to other senior executives of the Company (“LTI
Plans”) on a level determined by the Committee reasonably and in good faith to
be commensurate with his position, and provided further that the value of which
shall be no less than that of senior executive officers generally, including
without limitation, the below described awards (“Annual Awards” and each an
“Annual Award”). On an annual basis, beginning in 2021, the aggregate value of
the target RSUs and Performance Units (each, hereinafter defined), calculated in
the manner set forth below, shall not be less than $1,715,625 (to be allocated
30% as RSUs and 70% as Performance Units (at target level performance), unless
such allocation is otherwise changed by the Committee)):
(A)    Time-Based Restricted Stock Unit Awards. The amount of Executive’s annual
time-based restricted stock unit awards (“RSUs”) shall be determined by the
Committee in good faith, but not less than the value set forth in subsection
(iii) above calculated by dividing the


 
2
 




--------------------------------------------------------------------------------







total dollar amount of the RSU award by the closing price per share of Common
Stock as of the grant date (or, if the grant date is not a trading day, the
immediately preceding trading day); provided that such RSUs shall ratably vest
in equal annual installments on each of the first three (3) anniversaries of the
date of issuance (or at such earlier dates as may be established by the
Committee, and as may be permitted the applicable stock plan) (“Restriction
Period”) subject to continued employment through such date and shall be as
otherwise set forth in the Grant Agreement (as hereinafter defined) for such
RSUs, subject to treatment in connection with a termination of employment no
less favorable to the Executive than the terms set forth in this Agreement that
are to apply to such RSUs.
(B)    Performance Units. The amount of the Executive’s annual performance unit
award pursuant to the 2013 Long-Term Incentive Program, as amended in 2014
(“Performance Units”) shall have a target award (“Target Award”) as determined
by the Committee, but not less than the target value set forth in subsection
(iii) above calculated by dividing the total dollar amount of Performance Units
granted that would vest if target level of performance is achieved, with a
greater or lesser amount (including zero) paid for performance above or below
target, respectively, (such greater or lesser amount to be determined by a
formula established by the Committee for such Performance Units when it
establishes the Target Award and performance criteria (each a “Performance
Metric”) for such Performance Units) by the closing price per share of Common
Stock as of the grant date (or, if the grant date is not a trading day, the
immediately preceding trading day) (and, in addition thereto, the same
calculation shall be performed at the maximum value, which shall be 250% of
target). The Performance Units shall vest, based upon levels of achievement of
the Performance Metrics, following a three (3)-year performance period
(“Performance Period”) and continued employment through the end of the
Performance Period (except as set forth in the Grant Agreement), in accordance
with the terms and conditions of the Grant Agreement for such Performance Units,
subject to treatment in connection with a termination of employment no less
favorable to the Executive than the terms set forth in this Agreement that are
to apply to such Performance Units.
The Executive may elect to receive his Annual Awards in the form of LTIP Units
in the Employer (“LTIP Units”), as such LTIP Units program is then existing,
constituted and administered by the Company. For purposes herein, the LTIP Units
awards, where elected by the Executive, shall be referred to herein as the
Annual Awards. The Executive’s awards under the LTI Plans shall be consistent
with the terms set forth above and memorialized in grant agreements entered into
by the Company and Executive with respect to each award under the LTI Plans
(each a “Grant Agreement”). Notwithstanding anything in this Agreement to the
contrary, to the extent that the provisions of the applicable LTI Plan or Grant
Agreement provide for more generous vesting provisions to the Executive than
those set forth in this Agreement, the terms of the applicable LTI Plan or Grant
Agreement shall control.


(iv)    2020 Awards. For calendar year 2020, the Executive has previously been
granted the following LTIP Units (“2020 Awards”):
(A)    Time-Based Restricted Stock Unit Awards/LTIP Units. Effective as of
January 1, 2020, the Executive was granted 12,402 LTIP Units, which number of
units was based upon $514,688 (30% of $1,715,625) divided by $41.51 (the closing
price per share of Common Stock as of December 31, 2019), that shall ratably
vest in equal annual installments on each of the first three (3) anniversaries
of January 1, 2020, in each case, subject to continued employment through such
date, in accordance with the terms and conditions of a Grant Agreement for such
LTIP Units executed by the Company and the Executive, with treatment in
connection with a Change in Control Event or termination of employment no less
favorable to the Executive than the terms set forth in Sections 4 and 5 of this
Agreement that are to apply to such LTIP Units.
(B)    Performance-Based LTIP Units Effective as of January 1, 2020, the
Executive was granted LTIP Units with vesting to occur in three separate
tranches based on achievement of Performance Metrics and continued employment
over a 1-year, 2-year and 3-year


 
3
 




--------------------------------------------------------------------------------







performance period in accordance with the terms and conditions of Grant
Agreement for such LTIP Units executed by the Company and the Executive,
pursuant to which: (i) units with a value equal to $203,438 at target (and 250%
of target at maximum) will be subject to vesting based on achievement of
Performance Metrics and continued employment for the 1-year performance period
of calendar year 2020, (ii) units with a value equal to $406,876 at target (and
250% of target at maximum) will be subject to vesting based on achievement of
Performance Metrics and continued employment for the 2-year performance period
of calendar years 2020 and 2021; and (iii) units with a value equal to
$1,200,937 at target (and 250% of target at maximum) will be subject to vesting
based on achievement of Performance Metrics and continued employment for the
3-year performance period of calendar years 2020 and 2021 and 2022. The number
of units were based upon the dollar amount divided by $41.51 (the closing price
per share of Common Stock on December 31, 2019). The aggregate number of units
granted was based upon the target aggregate dollar value for all three tranches
divided by the closing price per share of Common Stock as of December 31, 2019,
plus a number of LTIP Units sufficient to cover estimated distributions that are
not paid currently in cash.
(v)    Benefits. Other than as stated in Section 2(b)(iii) above, during the
Employment Period, the Executive shall be entitled to participate in all
executive and employee benefit plans and programs of the Company offered from
time to time, including, but not limited to, term life insurance, long-term
disability insurance, health, life and disability insurance, 401(k), on the same
basis as provided generally to other senior executives of the Company. Each of
the Employer and FR reserves the right to amend or cancel any such plan or
program in its sole discretion, subject to the terms of such plan or program and
applicable law. In addition, during the Employment Period, the Executive shall
receive from the Employer an automobile allowance of up to $800 per month. The
amount of such allowance that the Employer is obligated to reimburse any given
calendar year shall not affect the allowance that the Employer is obligated to
reimburse in any other calendar year, and the Executive’s right to have the
Employer reimburse such allowance may not be liquidated or exchanged for any
other benefit.
(vi)    Vacation. During the Employment Period, the Executive shall be entitled
to receive annual paid vacation per year in accordance with the Company’s
policies, but not less than five weeks per year. Unused vacation time shall not
accrue and carry over from year to year.
(vii)    Intercorporate Transfers.  If the Executive shall be transferred by the
Employer to a newly-created affiliate of the Employer or an existing affiliate
of Employer as part of a restructuring of the entities constituting Employer,
such transfer, by itself and without any adverse financial or functional impact
on the Executive, shall not be deemed to give rise to Good Reason (as defined
below) or otherwise be deemed to terminate or modify this Agreement, and the
employing corporation or other entity to which the Executive is transferred
shall, for all purposes of this Agreement, be construed as standing in the same
place and stead as the Employer as of the effective date of such transfer;
provided, however, that at all times after such transfer, FR shall remain liable
for all obligations of the Employer hereunder, including, but not limited to,
the payment of Executive’s Annual Base Salary, Annual Bonus or other amounts set
forth herein.  For purposes hereof, an affiliate of the Employer shall mean any
corporation or other entity directly or indirectly controlling, controlled by,
or under common control with, the Employer.
(viii)    Indemnification; Insurance. During the Employment Period and
thereafter, each of the Employer and FR agrees to indemnify and hold the
Executive and the Executive’s heirs and representatives harmless, to the maximum
extent permitted by law, against any and all damages, costs, liabilities, losses
and expenses (including reasonable attorneys’ fees) as a result of any claim or
proceeding (whether civil, criminal, administrative or investigative), or any
threatened claim or proceeding (whether civil, criminal, administrative or
investigative), against the Executive that arises out of or relates to the
Executive’s service as an officer, director or employee, as the case may be, of
the Employer or FR, or the Executive’s service in any such capacity or similar
capacity with an affiliate of the Employer or FR or other entity at the request
of the Employer or FR, from and after the Effective Date of the 2016 Agreement,
and to promptly advance to the Executive or the Executive’s heirs or
representatives such expenses upon written request with appropriate
documentation of such expense upon receipt of an undertaking by the Executive or
on the


 
4
 




--------------------------------------------------------------------------------







Executive’s behalf to repay such amount if it shall ultimately be finally
determined by a court or tribunal of competent jurisdiction that the Executive
is not entitled to be indemnified by the Employer or FR. In addition, the
Company agrees to continue and maintain, at the Company’s expense, a directors’
and officers’ liability insurance policy covering Executive both during and,
while potential liability exists, after the Employment Period throughout all
applicable limitations periods that is no less favorable to the Executive than
the policy covering active employees, directors and senior officers of the
Employer or FR.
(ix)    Expenses. During the Employment Period, the Executive shall be entitled
to receive from the Employer prompt reimbursement for all reasonable business
expenses incurred by the Executive in accordance with the Company’s policies.
(x)    Relocation. The Company will reimburse Executive for sixty (60%) percent
of his brokerage commissions on the sale of his residence located in the State
of Connecticut (up to a maximum reimbursement of $285,000); provided that such
sale closes on or before December 31, 2020.
3.    Termination of Employment.
(a)    Death or Disability. The Executive’s employment and the Employment Period
shall terminate automatically upon the Executive’s death during the Term. If the
Company determines in good faith that the Disability (as defined below) of the
Executive has occurred during the Term, it may provide the Executive with
written notice in accordance with Section 12(b) of this Agreement of its
intention to terminate the Executive’s employment. In such event, the
Executive’s employment with the Company and the Employment Period shall
terminate effective on the thirtieth (30th) day after receipt of such notice by
the Executive (the “Disability Effective Date”), provided that, within the
thirty (30) days after such receipt, the Executive shall not have returned to
full-time performance of the Executive’s duties. For purposes of this Agreement,
“Disability” shall mean the inability of the Executive to perform the
Executive’s duties with the Company on a full-time basis for six (6) consecutive
months or 150 business days within any twelve (12)-month period as a result of a
physical, mental or psychological incapacity or impairment.
(b)    Cause. The Company may terminate the Executive’s employment and the
Employment Period either with or without Cause. For purposes of this Agreement,
“Cause” shall mean:
(i)    The Executive’s willful and continued failure to substantially perform
the Executive’s duties with the Company after receipt of a Notice requesting
such performance given in accordance with the procedures and time periods
described below;
(ii)    Willful and gross misconduct by the Executive in connection with his
performance of services for the Employer;
(iii)    A willful and material breach by the Executive of the restrictive
covenants and confidentiality provisions of this Agreement;
(iv)    Habitual substance abuse by the Executive that continues after receiving
Notice given in accordance with the procedures and time periods described below;
(v)    Final disqualification of the Executive by a governmental agency from
serving as an officer or director of the Company; or
(vi)    The Executive’s conviction of, or entry of a plea of guilty or nolo
contendere with respect to, a felony crime (excluding any vehicular offense) or
a crime involving fraud, forgery, embezzlement or similar conduct;
provided, however, that the actions in (iii) and (iv) above will not be
considered Cause unless the Executive has failed to cure such actions (if
curable) within thirty (30) days of receiving written notice specifying with
particularity the events allegedly giving rise to Cause and that such actions
will not be considered Cause unless the Company provides


 
5
 




--------------------------------------------------------------------------------







such written notice within ninety (90) days of the full Board (excluding the
Executive, if applicable at the time of such notice) having knowledge of the
relevant action (a “Notice”). Further, no act or failure to act by the Executive
will be deemed “willful” unless done or omitted to be done not in good faith or
without reasonable belief that such action or omission was in the Company’s best
interests, and any act or omission by the Executive pursuant to authority given
pursuant to a resolution duly adopted by the Board or on the advice of counsel
for the Company will be deemed made in good faith and in the best interests of
the Company. The Executive will not be deemed to be discharged for Cause unless
and until there is delivered to the Executive a copy of a resolution duly
adopted by the affirmative vote of not less than two thirds (2/3) of the entire
membership of the Board (excluding the Executive, if he is then a member of the
Board), at a meeting called and duly held for such purpose (after reasonable
notice to the Executive and an opportunity for the Executive and the Executive’s
counsel to be heard before the Board), finding in good faith that the Executive
is guilty of the conduct set forth above and specifying the particulars thereof
in detail and authorizing the issuance of a Notice of Termination as defined
below.
(c)    Good Reason. The Executive’s employment and the Employment Period may be
terminated by the Executive for Good Reason or by the Executive voluntarily
without Good Reason. “Good Reason” means the occurrence of any one of the
following events without the prior written consent of the Executive:
(i)    The removal from, or failure to re-elect to, or the requirement to share
with another, the Executive’s position as either President or Chief Executive
Officer of FR;
(ii)    A material diminution of, or material reduction or material adverse
alteration in, the Executive’s duties or responsibilities, or the Board’s
assignment to the Executive of duties, responsibilities or reporting
requirements that are materially inconsistent with his positions (it being
understood that if the Executive does not continue to be the Chief Executive
Officer of a public company following a “Change in Control Event” (as defined
below), such a material diminution, reduction and alteration shall be deemed to
have occurred);
(iii)    The failure to nominate the Executive for election to the Board at any
meeting of Shareholders during the Employment Period at which the Executive’s
Board seat is up for election;
(iv)    A material reduction of the Executive’s Annual Base Salary, Target Bonus
or maximum Annual Bonus potential;
(v)    The Company changes the Company’s headquarters to a location more than
30 miles from both of its headquarters locations on the Effective Date or
requires Executive to relocate outside of Illinois without his consent;
(vi)    The Employer or FR materially breaches this Agreement; or
(vii)    Despite the Executive’s timely objection, the Company intentionally
directs the Executive to engage in unlawful conduct;
provided, however, that the actions in (i) through (vi) above will not be
considered Good Reason unless the Executive shall describe the basis for the
occurrence of the Good Reason event in reasonable detail in a Notice of
Termination (as defined below) provided to the Company in writing within ninety
(90) days of the Executive’s knowledge of the actions giving rise to the Good
Reason, the Company has failed to cure such actions within thirty (30) days of
receiving such Notice of Termination (and if the Company does effect a cure
within that period, such Notice of Termination shall be ineffective) and the
Executive terminates employment for Good Reason not later than thirty (30) days
following the last day of the applicable cure period.
(d)    Expiration of the Employment Period. The Executive’s employment shall
terminate upon the expiration of the Term pursuant to Section 1(b).


 
6
 




--------------------------------------------------------------------------------







(e)    Notice of Termination. Any termination of employment by the Company or
the Executive during the Term shall be communicated by Notice of Termination (as
defined below) to the other party hereto given in accordance with Section 12(b)
of this Agreement. For purposes of this Agreement, a “Notice of Termination”
shall mean a written notice that (i) indicates the termination provision in this
Agreement relied upon and (ii) specifies Date of Termination (as defined below)
if other than the date of receipt of such notice. The failure by the Company or
the Executive to set forth in the Notice of Termination any fact or circumstance
that contributes to a showing of Cause or Good Reason shall not waive any right
of the Company or the Executive, respectively, hereunder or preclude the Company
or the Executive, respectively, from asserting such fact or circumstance in
enforcing the Company’s or the Executive’s rights hereunder within the
applicable time period set forth in this Agreement.
(f)    Date of Termination. “Date of Termination” shall mean (i) if the
Executive’s employment is terminated by the Company for Cause or other than for
Cause, death or Disability, the date of receipt of the Notice of Termination or
any later date specified therein (which date shall not be more than thirty
(30) days after the giving of such notice), (ii) if the Executive’s employment
is terminated by reason of death or by the Company for Disability, the date of
death of the Executive or the Disability Effective Date, as the case may be,
(iii) if the Executive resigns with or without Good Reason, thirty (30) days
from the date of the Company’s receipt of the Notice of Termination or the
running of the cure period without cure as set forth in subsection (c) above (as
applicable), or such earlier or later date as is mutually agreed by the Company
and the Executive (subject to the Company’s right to cure in the case of a
resignation for Good Reason), and (iv) if the Executive’s employment is
terminated at the expiration of the Term pursuant to Section 1(b), the last day
of the Term. Notwithstanding the foregoing, in no event shall the Date of
Termination occur until the Executive experiences a “separation from service”
within the meaning of Section 409A of the Code, and the date on which such
separation from service takes place shall be the “Date of Termination.”
4.    Obligations of the Company upon Termination.
(a)    By the Company Other Than for Cause, Death or Disability; By the
Executive for Good Reason. Subject to Section 5, if, during the Term, (x) the
Company shall terminate the Executive’s employment other than for Cause, death
or Disability or (y) the Executive shall terminate employment for Good Reason:
(i)    the Company shall pay to the Executive the following amounts:
(A)    a lump sum cash payment within thirty (30) days after the Date of
Termination equal to the aggregate of the following amounts: (1) the Executive’s
Annual Base Salary and accrued vacation pay through the Date of Termination,
(2) the Executive’s accrued Annual Bonus for the fiscal year immediately
preceding the fiscal year in which the Date of Termination occurs (other than
any portion of such Annual Bonus that was previously deferred, which portion
shall instead be paid in accordance with the applicable deferral election) if
such bonus has not been paid as of the Date of Termination, and (3) the
Executive’s business expenses that have not been reimbursed by the Employer as
of the Date of Termination that were incurred by the Executive prior to the Date
of Termination in accordance with the applicable Company policy, in the case of
each of clauses (1) through (3), to the extent not previously paid (the sum of
the amounts described in clauses (1) through (3) shall be hereinafter referred
to as the “Accrued Obligations”);
(B)    subject to the Executive’s delivery (and non-revocation) of an executed
release of claims against the Employer, FR and their respective officers,
directors, employees and affiliates in substantially the form attached hereto as
Exhibit A (the “Release”), which Release must be delivered to the Company not
later than twenty-two (22) days after the Date of Termination, an amount equal
to two (2) times the sum of (X) the Executive’s Annual Base Salary as of the
Date of Termination and (Y) the average Annual Bonus paid to the Executive for
the immediately preceding two (2) full fiscal years prior to the year in which
the Date of Termination occurs (the “Average Bonus”); the product of which shall
be paid in twenty-four (24) equal payments in accordance with the Company’s
regular payroll schedule for twenty-four (24) months following the Date of
Termination, with the first payment commencing on the first payroll date
occurring on or after the thirtieth (30th) day after the Date of Termination;
provided, however, that if the Date of Termination


 
7
 




--------------------------------------------------------------------------------







occurs within four months prior or twenty-four (24) months following a Change in
Control Event, then (1) three (3) shall be substituted for two (2) times above,
and (2) if such Change in Control Event also constitutes a “change in the
ownership” of FR, a “change in effective control” of FR or a “change in the
ownership of a substantial portion of the assets” of FR, as each such term is
defined in Treas. Reg. Section 1.409A-3(i)(5), all previously unpaid portions of
such amount shall be paid in a single lump sum cash payment on the thirtieth
(30th) day after the later of the Date of Termination and the date of the Change
in Control Event; and
(C)    a lump-sum amount in cash equal to the product of (x) the Annual Bonus
which would have been earned by the Executive for the fiscal year in which the
Date of Termination occurs had the Executive remained employed throughout such
fiscal year, based on the degree to which the applicable performance goals are
achieved, or, if a Change in Control Event occurs prior to the end of such
fiscal year, the greater of the Target Bonus for such fiscal year or the Average
Bonus, and (y) a fraction, the numerator of which is the number of days in the
fiscal year in which the Date of Termination occurs through the Date of
Termination, and the denominator of which is 365, which amount shall be paid on
the date on which annual bonuses for the fiscal year in which the Date of
Termination occurs are paid to senior executives of the Company generally, but
not later than seventy-five (75) days after the end of the fiscal year in which
the Date of Termination occurs;
(ii)    For two years following such termination, the Company shall provide the
Executive and Executive’s spouse and eligible dependents with medical and dental
insurance coverage no less favorable than those provided to active employees of
the Company on the terms and conditions set forth herein (the “Health Care
Benefit”); provided, however, that the Executive shall pay the cost of such
coverage in an amount equal to the amount paid by active employees of the
Company for similar coverage; provided, further, however, that if the Executive
becomes re-employed with another employer and is entitled to receive health care
benefits under another employer-provided plan, the Health Care Benefits provided
hereunder shall cease. The benefits provided pursuant to this Section 4(a)(ii)
will run concurrent with coverage required to be provided under the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”). The Executive
shall be solely responsible for any taxes incurred in respect of such coverage;
provided, further, that the Company may modify the continuation coverage
contemplated by this Section 4(a)(ii) to the extent reasonably necessary to
avoid the imposition of any excise taxes on the Company for failure to comply
with the nondiscrimination requirements of the Patient Protection and Affordable
Care Act of 2010, as amended, and/or the Health Care and Education
Reconciliation Act of 2010, as amended (to the extent applicable);
(iii)    The Executive’s unvested Time-Based Equity Awards (as defined below)
granted at any time and unvested Performance-Based Equity Awards (as defined
below) granted on or after the Effective Date (including, for avoidance of
doubt, Annual Awards or 2020 Awards that are Performance-Based Equity Awards)
will not be forfeited upon such termination and will remain outstanding and
continue to vest at the times and in the amounts set forth in their original
vesting schedule in the applicable Grant Agreement, subject only to Executive’s
continued compliance with his obligations under Section 10 of this Agreement
and, for Performance-Based Equity Awards, achievement of the applicable
Performance Metrics in accordance with the terms of such Performance-Based
Equity Awards. The Executive’s unvested Performance-Based Equity Awards granted
prior to the Effective Date shall be treated in accordance with their terms upon
any such termination. For purposes of this Agreement, “Time-Based Equity Awards”
means equity awards (including, without limitation, restricted shares of Common
Stock, RSUs and LTIP Units) granted by the Company and/or the Employer to the
Executive that are subject to vesting conditions that are based solely on
Executive’s continued employment or service through specified dates and
“Performance-Based Equity Awards” means equity awards (including, without
limitation, restricted shares of Common Stock, RSUs, Performance Units and LTIP
Units) granted by the Company and/or the Employer to the Executive that are
subject to vesting conditions that are based on the achievement of one or more
Performance Metrics, which may include absolute or relative stockholder return,
corporate financial or other performance goals or any condition other than or in
addition to the Executive’s continued employment or service through specified
dates; and


 
8
 




--------------------------------------------------------------------------------







(iv)    To the extent not theretofore paid or provided, the Employer shall
timely pay or provide to the Executive any other amounts or benefits required to
be paid or provided or that the Executive is eligible to receive under any plan,
program, policy or practice or contract or agreement of the Company and its
affiliated companies through the Date of Termination (such other amounts and
benefits shall be hereinafter referred to as the “Other Benefits”).
Notwithstanding the foregoing provisions of Section 4(a)(i), in the event that
the Executive is a “specified employee” (within the meaning of Section 409A of
the Code and with such classification to be determined in accordance with the
methodology established by the Company) (a “Specified Employee”), amounts and
benefits (other than the Accrued Obligations) that are deferred compensation
(within the meaning of Section 409A of the Code) that would otherwise be payable
or provided under Section 4(a)(i) during the six (6)-month period immediately
following the Date of Termination shall instead be paid, with interest on any
delayed payment at the applicable federal rate provided for in
Section 7872(f)(2)(A) of the Code (“Interest”), on the first business day after
the date that is six (6) months following the Date of Termination (the “409A
Payment Date”).
(b)    Death. If the Executive’s employment is terminated by reason of the
Executive’s death during the Term, this Agreement shall terminate without
further obligations to the Executive’s legal representatives under this
Agreement, other than (i) payment of Accrued Obligations, and (ii) providing the
Other Benefits. The Accrued Obligations shall be paid to the Executive’s estate
or beneficiary, as applicable, in a lump sum in cash within thirty (30) days of
the Date of Termination. The term “Other Benefits” as utilized in this
Section 4(b) shall include death benefits and any additional vesting under any
applicable LTI Plan to which the Executive is entitled as in effect on the date
of the Executive’s death.
(c)    Disability. If the Executive’s employment is terminated by reason of the
Executive’s Disability during the Term, the Company shall provide the Executive
with (i) the Accrued Obligations, and (ii) the Other Benefits. The Accrued
Obligations shall be paid to the Executive’s estate or beneficiary, as
applicable. The Accrued Obligations shall be paid to the Executive in a lump sum
in cash within thirty (30) days of the Date of Termination. The term “Other
Benefits” as utilized in this Section 4(c) shall include disability benefits and
any additional vesting under any applicable LTI Plan to which the Executive is
entitled as in effect on the Disability effective date.
(d)    Cause; By the Executive other than for Good Reason. If the Executive’s
employment shall be terminated for Cause or the Executive’s employment shall be
terminated by the Executive other than for Good Reason during the Term, this
Agreement shall terminate without further obligations to the Executive other
than the obligation to provide the Executive with (i) the Accrued Obligations,
and (ii) the Other Benefits; provided, however, that if the Executive’s
employment shall be terminated for Cause, the term “Accrued Obligations” shall
not be deemed to include the Executive’s Annual Bonus for the fiscal year
immediately preceding the fiscal year in which the Date of Termination occurs.
The Accrued Obligations shall be paid to the Executive in a lump sum in cash
within thirty (30) days of the Date of Termination.
(e)    Expiration of the Employment Period. Upon expiration of the Employment
Period at the end of the Term, unless otherwise mutually agreed by the parties,
the Executive’s employment will terminate without further obligations to the
Executive other than the obligation to provide the Executive with (i) the
Accrued Obligations, (ii) Other Benefits, and (iii) his regular Annual Bonus for
the fiscal year ending on December 31, 2024, determined and paid in the ordinary
course. The Executive will not be eligible for severance benefits. The
Time-Based Equity Awards and Performance-Based Equity Awards will be treated in
accordance with the provisions of Section 4(a)(iii) and Section 5 of this
Agreement.
(f)    Incorporation of Terms Applicable to Equity Awards. The provisions of
Section 4 of this Agreement, to the extent applicable to a Time-Based Equity
Award or Performance-Based Equity Award, shall be deemed to be a part of the
Grant Agreement for such Time-Based Equity Award or Performance-Based Equity
Award and to supersede any contrary provision in any such Grant Agreement unless
such Grant Agreement specifically refers to and disclaims this provision;
provided, however, to the extent that the provisions of the applicable Grant
Agreement


 
9
 




--------------------------------------------------------------------------------







provide for more generous vesting provisions to the Executive than those set
forth in Section 4 of this Agreement, such terms of the applicable Grant
Agreement shall control.
5.    Retirement Eligibility. If the Executive’s employment continues to the end
of the Term (i.e., December 31, 2024) then upon the Executive’s voluntary
termination of employment at the end of the Term (i.e., December 31, 2024) or
thereafter, the Time-Based Awards and Performance Based Awards will be treated
in accordance with the provisions of Section 4(a)(iii) of this Agreement;
provided, however, to the extent that the provisions of the applicable Grant
Agreement provide for more generous vesting provisions to the Executive than
those set forth in Section 4(a)(iii) of this Agreement, such terms of the
applicable Grant Agreement shall control.
6.    Change in Control Event.
(a)    If, during the Term, the Executive is terminated by the Company without
Cause or resigns with Good Reason, in either case during the four (4)-month
period preceding, or the twenty-four (24) month period after, a Change in
Control Event, (i) all of the Executive’s unvested Time-Based Equity Awards, if
any, will fully vest, (ii) all of the vesting conditions applicable to the
Executive’s unvested Performance-Based Equity Awards that are based on
Executive’s continued employment or service through specified dates will be
deemed to have been satisfied, performance-based vesting will be determined as
set forth in Section 6(b) below for Performance-Based Equity Awards granted
during the Employment Period and performance-based vesting will be determined in
accordance with their terms for Performance-Based Equity Awards granted prior to
the Employment Period and (iii) each stock option, stock appreciation right or
similar security granted by the Company or the Employer then held by the
Executive shall expire on the earlier of (A) the later of (I) the expiration
date as determined pursuant to the applicable agreement governing such security,
and (II) the second (2nd) anniversary of the Date of Termination, and (B) the
last day of the original term of such security.
(b)    If, prior to the end of the performance period applicable to an unvested
Performance-Based Equity Award granted to the Executive during the Employment
Period, a Change in Control Event occurs, then the portion of such
Performance-Based Equity Award that will vest based on the achievement of the
Performance Metrics applicable to such Performance-Based Equity Award will be
determined: (i) as if the performance period ended on the occurrence of the
Change in Change Event and (A) with respect to Performance Metrics that are
based on stock price, total return to stockholders or a similar market based
metric, based on performance through such date and, to the extent applicable,
based on the transaction price in connection with the Change in Control Event,
(B) with respect to Performance Metrics that are based on financial or
operational metrics, if any, based on performance through the most recently
completed quarter prior to such date for which final results are available on
such date and (C) with respect to Performance Metrics that are based on other
criteria, based on performance through a date on or before such date as may be
set forth in the applicable award agreement for such Performance-Based Equity
Award or as is otherwise agreed by the Executive and the Company and (ii) using
Performance Metrics that have been pro-rated based on the shortened length of
the performance period, as applicable.
(c)    For purposes of this Agreement, a “Change in Control Event” shall mean:
(A)    The consummation of the acquisition by any person (as such term is
defined in Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as
amended (the “1934 Act”)) of beneficial ownership (within the meaning of Rule
13d-38 promulgated under the 1934 Act) of forty percent (40%) or more of the
combined voting power embodied in the then-outstanding voting securities of FR;
or
(B)    The cessation, by the persons who, as of the date hereof, constitute the
Board (the “Incumbent Directors”), as a result of a tender offer, proxy contest,
merger or similar transaction or event (as opposed to turnover caused by death
or resignation), to constitute at least a majority of the board of directors of
the successor to FR, provided that any person becoming a director of FR
subsequent to the date hereof whose election or nomination for election was
approved by a vote of at least a majority of the Incumbent Directors, by a
Nominating Committee duly appointed by such Incumbent Directors, or by
successors of either who shall have become Directors other than


 
10
 




--------------------------------------------------------------------------------







as a result of a hostile attempt to change Directors, whether through a tender
offer, proxy contest or similar transaction or event (or settlement thereof),
shall be considered an Incumbent Director; or
(C)    The consummation of:
(I)    A merger or consolidation of FR, if (X) the common stockholders of FR, as
constituted in the aggregate immediately before such merger or consolidation do
not, as a result of and following such merger or consolidation, own, directly or
indirectly, more than fifty percent (50%) of the combined voting power of the
then outstanding voting securities of the successor to FR resulting from such
merger or consolidation in substantially the same proportion as was represented
by their ownership of the combined voting power of the voting securities of FR
outstanding immediately before such merger or consolidation, and (Y) at least a
majority of the members of the board of directors (or, for a non-corporate
entity, equivalent governing body) of the entity resulting from such merger or
consolidation were not Incumbent Directors at the time of the execution of the
initial agreement or of the action of the Board providing for such merger or
consolidation; or
(II)    A liquidation, sale or other ultimate disposition or transfer of fifty
percent (50%) or more of the total assets of FR or the Employer, and their
respective subsidiaries, without a concurrent or imminent plan to reinvest the
proceeds therefrom in industrial real estate (a “50% or More Sale”). The parties
agree and acknowledge that such a reinvestment plan could be a multi-year plan.
A 50% or More Sale shall be deemed to have occurred hereunder at such time as FR
shall have disposed, in a single transaction or set of related transactions, of
more than fifty percent (50%) of the Net Asset Value (defined below) of its and
its subsidiaries’ total real estate portfolio. Such percentage of the portfolio
shall be deemed to have been transferred at such time as FR and its subsidiaries
shall have disposed of fifty percent (50%) or more of their properties in
relation to “Net Asset Value,” such term meaning the net value of its real
estate assets calculated in accordance with customary and generally accepted
principles of accounting and asset valuation used within the REIT industry.
(D)    Notwithstanding the immediately preceding clauses (A), (B) and (C), a
Change in Control Event shall not be deemed to occur (1) solely because fifty
percent (50%) or more of the combined voting power of the then-outstanding
securities of FR is acquired by (X) a trustee or other fiduciary holding
securities under one or more employee benefit plans maintained for employees of
FR, the Employer and/or their U.S. subsidiaries, or (Y) any corporation or other
entity which, immediately prior to such acquisition, is substantially owned
directly or indirectly by FR or by its stockholders in the same proportion as
their ownership of stock in FR immediately prior to such acquisition, or (2) as
a result of any transaction in which the Executive participates in any manner
with the person or entity affecting the acquisition or other applicable
transaction that, if not for this sub-clause (D)(2), would be a Change in
Control Event.
(d)    The provisions of Section 5 of this Agreement, to the extent applicable
to a Time-Based Equity Award or Performance-Based Equity Award, shall be deemed
to be a part of the Grant Agreement for such Time-Based Equity Award or
Performance-Based Equity Award and to supersede any contrary provision in any
such Grant Agreement unless such Grant Agreement specifically refers to and
disclaims this provision; provided, however, to the extent that the provisions
of the applicable Grant Agreement provide for more generous vesting provisions
to the Executive than those set forth in Section 5 of this Agreement, such terms
of the applicable Grant Agreement shall control.
7.    Non-Exclusivity of Rights. Except as specifically provided, nothing in
this Agreement shall prevent or limit the Executive’s continuing or future
participation in any plan, program, policy or practice provided by the Company
or any affiliated companies and for which the Executive qualifies pursuant to
its terms, nor shall anything herein limit or otherwise affect such rights as
the Executive may have under any contract or agreement with the Company


 
11
 




--------------------------------------------------------------------------------







or any affiliated companies. Amounts that are vested benefits or that the
Executive is otherwise entitled to receive pursuant to the terms of any plan,
program, policy or practice of or any contract or agreement with the Company or
any affiliated companies at or subsequent to the Date of Termination shall be
payable in accordance with such plan, program, policy or practice or contract or
agreement except as explicitly modified by this Agreement.
8.    No Mitigation; Cooperation.
(a)    In no event shall the Executive be obligated to seek other employment or
take any other action by way of mitigation of the amounts payable to the
Executive under any of the provisions of this Agreement and such amounts shall
not be reduced, regardless of whether the Executive obtains other employment.
(b)    The Executive agrees that in the event this Agreement terminates for any
reason, he shall, to the extent reasonably requested in writing thereafter (and
subject to the Executive’s professional schedule), cooperate with and serve in
any capacity requested by the Company in any investigation and/or threatened or
pending litigation (now or in the future) in which the Company is a party, and
regarding which the Executive, by virtue of his employment with the Company, has
knowledge or information relevant to said investigation or litigation, including
but not limited to (i) meeting with representatives of the Company to prepare
for testimony and to provide truthful information regarding his knowledge, and
(ii) providing, in any jurisdiction in which the Company reasonably requests,
truthful information or testimony relevant to the investigation or litigation.
The Company agrees to pay the Executive reasonable compensation and reimburse
the Executive for reasonable expenses incurred in connection with such
cooperation.
9.    Mediation and Arbitration. Except only as otherwise provided in
Section 10(i), each and every dispute, controversy and contested factual and
legal determination arising under or in connection with this Agreement or the
Executive’s employment shall be committed to and be resolved exclusively through
the arbitration process, in an arbitration proceeding, conducted by a single
arbitrator sitting in Chicago, Illinois, in accordance with the Employment Rules
of the American Arbitration Association (the “AAA”) then in effect. If the
Company or the Executive, as the case may be, contends that a breach or
threatened breach of this Agreement has occurred, or that a bona fide
controversy exists hereunder, the Company or the Executive, as the case may be,
may initiate the arbitration process as described in this Section 9 by filing a
“Notice of Arbitration” with the AAA (after the thirty (30)-day mediation period
described in the following sentences) and delivering a copy of the same to the
other party (pursuant to Section 12(b) below). Prior to filing a Notice of
Arbitration with the AAA, the party shall give the other party thirty (30) days’
notice of intent to file such Notice of Arbitration. During such thirty (30)-day
period, the parties shall seek to mediate the dispute to resolution, and if the
dispute fails to be resolved within such period, the party may file the Notice
of Arbitration any time thereafter. Such Notice of Arbitration shall request
that the AAA submit to both the Executive and the Company a list of eleven
(11) proposed arbitrators provided that no arbitrator shall be related to or
affiliated with either of the parties. The arbitrator shall be selected by the
parties from that list. No later than ten (10) days after the list of proposed
arbitrators is received by the parties, the parties, or their respective
representatives, shall meet at a mutually convenient location in Chicago,
Illinois, or telephonically. At that meeting, the party who sought arbitration
(and delivered the Notice of Arbitration) shall eliminate one (1) proposed
arbitrator and then the other party shall eliminate one (1) proposed arbitrator.
The parties shall continue to alternatively eliminate names from the list of
proposed arbitrators in this manner until each party has eliminated five
(5) proposed arbitrators. The remaining arbitrator shall be promptly engaged by
the parties to arbitrate the dispute, and the arbitrator shall be authorized to
award amounts not in dispute during the pendency of any dispute or controversy
arising under or in connection with this Agreement. The Company shall bear all
administrative costs and expenses arising in connection with any arbitration,
including, without limitation, the filing fees and the fees, costs and expenses
imposed or incurred by the arbitrator or the AAA. If the Executive substantially
prevails in such dispute (as determined by the arbitrator), the Company shall
bear the reasonable costs of all counsel, experts or other representatives that
are retained by the Executive (based on such counsel’s, experts’ or other
representatives’ standard hourly rates). If the Executive is found by the
arbitrator to have not substantially prevailed in such dispute, each party shall
bear the costs of its own counsel, experts and other representatives. Judgment
may be entered on the arbitrator’s award in any court having jurisdiction,
including, if applicable, entry of a permanent injunction under such
Section 10(i) of this Agreement. If the Executive ultimately prevails on any
issue, then the Company shall pay interest at the per annum rate of five percent
(5.0%) in excess of the per annum rate publicly announced, from time to time, by
Chase Bank, N.A. (or its successors) as its “prime” or “base” or “reference”
rate of interest, on the amount the arbitrator awards to the Executive
(exclusive of attorneys’ fees and costs and expenses of


 
12
 




--------------------------------------------------------------------------------







the arbitration), such interest to be calculated from the date the amount would
have been paid under this Agreement, but for the dispute, through the date
payment (inclusive of interest) is made. Nothing contained in this Section 9
shall constrain any party’s right to petition a court of competent jurisdiction
for injunctive or interlocutory relief pending the outcome of arbitration of any
dispute or controversy arising under this Agreement. In order to comply with
Section 409A of the Code, in no event shall the payments by the Company of the
Executive’s attorney’s fees, costs and expenses (if payable by the Company)
under this Section 9 be made later than the end of the calendar year next
following the calendar year in which such dispute is finally resolved, provided,
that the Executive shall have submitted an invoice for such fees and expenses at
least ten (10) days before the end of the calendar year next following the
calendar year in which such dispute is finally resolved. The amount of such
legal fees, costs and expenses that the Employer is obligated to pay in any
given calendar year shall not affect the legal fees and expenses that the
Employer is obligated to pay in any other calendar year, and the Executive’s
right to have the Employer pay such legal fees and expenses may not be
liquidated or exchanged for any other benefit.
10.    Restrictive Covenants.
(a)    Confidential Information. During the Employment Period and thereafter,
the Executive shall not use for the Executive’s own purposes or for the benefit
of any person other than the Company, and shall keep secret and retain in the
strictest confidence, any secret or confidential information, knowledge or data
relating to the Company or any affiliated company, and their respective
businesses, including without limitation, any data, information, ideas,
knowledge and papers pertaining to the customers, prospective customers,
prospective products or business methods of the Company, including without
limitation the business methods, plans and procedures of the Company, that shall
have been obtained by the Executive during the Executive’s employment by the
Company or any of its affiliated companies and that shall not be or become
public knowledge (other than by acts by the Executive or representatives of the
Executive in violation of this Agreement). After termination of the Executive’s
employment, the Executive shall not, without the prior written consent of the
Company or as may otherwise be required by law or legal process after reasonable
advance written notice to the Company, use, communicate or divulge any such
information, knowledge or data, directly or indirectly, to anyone other than the
Company and those designated by it. Anything herein to the contrary
notwithstanding, the provisions of this Section 10 shall not apply to
information (i) required to be disclosed by law or by any court, arbitrator,
mediator or administrative or legislative body (including any committee thereof)
with actual or apparent jurisdiction to order the Executive to disclose or make
accessible any information, (ii) disclosed to counsel or a tribunal in the
context of any other litigation, arbitration or mediation involving this
Agreement, including, but not limited to, the enforcement of this Agreement,
(iii) that becomes generally known to the public or within the relevant trade or
industry other than due to the Executive’s violation of this Section 10,
(iv) that is or becomes available to the Executive on a non-confidential basis
from a source which is entitled to disclose it to the Executive, or (v) the
disclosure of which the Executive determines in good faith is consistent with
the performance of his duties for the Company. Executive acknowledges that,
notwithstanding any Company policy or agreement that could be read to the
contrary, nothing in any agreement or policy prohibits, limits or otherwise
restricts Executive or his counsel from initiating communications directly with,
responding to any inquiry from, volunteering information (including confidential
or proprietary information of the Company or any of its Affiliates) to, or
providing testimony before, the U.S. Securities and Exchange Commission, the
Department of Justice, any self-regulatory organization or any other
governmental authority, in connection with any reporting of, investigation into,
or proceeding regarding suspected violations of law, or making other disclosures
that are protected under the antiretaliation or whistleblower provisions of
applicable federal or state law or regulation. In addition, the Executive shall
not be held criminally or civilly liable under any Federal or State trade secret
law for the disclosure of a trade secret that (A) is made (i) in confidence to a
Federal, State, or local government official, either directly or indirectly, or
to an attorney, and (ii) solely for the purpose of reporting or investigating a
suspected violation of law, or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.
Accordingly, the Executive has the right to disclose in confidence trade secrets
to Federal, State, and local government officials, or to an attorney, for the
sole purpose of reporting or investigating a suspected violation of law. The
Executive also has the right to disclose trade secrets in a document filed in a
lawsuit or other proceeding, but only if the filing is made under seal and
protected from public disclosure. Nothing in this Agreement is intended to
conflict with 18 U.S.C. § 1833(b) or create liability for disclosures of trade
secrets that are expressly allowed by 18 U.S.C. § 1833(b). Nothing in this
Agreement shall be construed to authorize, or limit liability for, an act that
is otherwise prohibited by law, such as the unlawful access of material by
unauthorized means.


 
13
 




--------------------------------------------------------------------------------







(b)    Non-Competition. The Company and the Executive have jointly reviewed the
tenant lists, property submittals, logs, broker lists and operations of the
Company, and have agreed that as an essential inducement for and in
consideration of this Agreement and the Company’s agreement to make the payment
of the amounts described in Sections 2(b) and 4 hereof when and as herein
described, the Executive hereby agrees, except with the express prior written
discretionary consent of the Company, that for a period of two (2) years after
the Date of Termination (the “Restrictive Period”), he will not directly or
indirectly in any manner compete with the business of the Company by directly or
indirectly owning, managing, operating, controlling, financing, or by directly
or indirectly serving as an employee, officer or director of or consultant to
(i) any industrial or mixed office/industrial (but not pure office) REIT or real
estate operating company (a “Peer Group Member”) or (ii) any other person, firm,
partnership, corporation, trust or other entity (including, but not limited to,
Peer Group Members), public or private, which, as a material component of its
business (other than for its own use as an owner or user), invests in, or
otherwise provides capital to, industrial warehouse facilities and properties
similar to the Company’s investments and holdings, in each case, (A) in any
geographic market or territory in which the Company owns properties or has an
office either as of the date hereof or as of the Date of Termination of the
Executive’s employment; or (B) in any market in which an acquisition or other
investment by the Company or any affiliate of the Company is pending or proposed
in a written plan as of the Date of Termination, whether or not embodied in any
formalized, written legal document. The Executive will not be considered to have
violated this Section 10(b) if the Executive becomes employed, engaged or
associated in any capacity with an organization that competes with the Company
so long as the Executive does not participate in any manner whatsoever in the
management or operations of the part of such organization that so competes.
(c)    Investment Opportunities; Customer Non-Solicit. In addition, during the
Restrictive Period, the Executive shall not act as a principal, investor or
broker/intermediary, or serve as an employee, officer, advisor or consultant, to
any person or entity, public or private, in connection with or concerning any
investment opportunity of the Company that is in the Pipeline or as to any
customer or prospect of Company on the Customer List, in each case, as of the
Date of Termination of the Executive’s employment. Within ten (10) business days
after the Date of Termination, the Company shall deliver to the Executive a
written statement of the investment opportunities in the Pipeline as of the Date
of Termination (the “Pipeline Statement”) and a list of the deal opportunities
and the actual and prospective entities with whom the Company proposes to pursue
such deal opportunities from time to time (the “Customer List”), and the
Executive shall then review the Pipeline Statement and the Customer List for
accuracy and completeness, to the best of his knowledge, and advise the Company
of any corrections required to the Pipeline Statement and the Customer List. The
Executive’s receipt of any severance amount under Section 4 of this Agreement
shall be conditioned on his either acknowledging, in writing, the accuracy and
completeness of the Pipeline Statement and the Customer List, or advising the
Company, in writing, of any corrections or revisions required to the Pipeline
Statement and the Customer List in order to make them accurate and complete, to
the best of the Executive’s knowledge. The restrictions concerning each and
every individual investment opportunity in the Pipeline shall continue until the
first to occur of (a) expiration of the Restrictive Period, or (b) the
Executive’s receipt from the Company of written notice that the Company has
abandoned such investment opportunity, such notice not to affect the
restrictions on all other investment opportunities contained in the Pipeline
Statement during the remainder of the Restrictive Period. For purposes of this
Agreement, investment opportunity shall be considered in the “Pipeline” if, as
of the Date of Termination, the investment opportunity is pending (for example,
is the subject of a letter of intent) or proposed (for example, has been
presented to, or been bid on by, the Company in writing or otherwise) or under
consideration by the Company, whether at the Management Committee, IC, staff
level(s) or otherwise, and relates to any of the following potential forms of
transaction (i) an acquisition for cash, (ii) an UPREIT transaction, (iii) a
development project or venture, (iv) a joint venture partnership or other
cooperative relationship, whether through a DOWNREIT relationship or otherwise,
(v) an “Opportunity Fund” or other private investment in or co-investment with
the Company, (vi) any debt placement opportunity by or in the Company, (vii) any
service or other fee-generating opportunity by the Company, or (viii) any other
investment by the Company or an affiliate of the Company, in or with any party
or by any party in the Company or an affiliate of the Company. Notwithstanding
the foregoing, the Executive’s continued investment in, and development of,
industrial properties in which the Executive has an interest that existed prior
to August 2, 2016 and set forth on Exhibit B hereto shall not violate this
Agreement.
(d)    Non-solicitation of Employees. In addition to the covenants set forth
above, and notwithstanding anything to the contrary set forth in this Agreement,
the Executive hereby agrees, except with the express prior written consent of
the Company (which may be given or withheld in the Company’s sole discretion),
for


 
14
 




--------------------------------------------------------------------------------







a period of two (2) years following the Date of Termination, not to directly or
indirectly solicit or induce any employee of the Company to terminate his or her
employment with Company so as to become employed by or otherwise render services
to any entity with which the Executive has any form of business or economic
relationship, or otherwise with any of the entities set forth in Sections 9(b)
and (c) above.
(e)    Non-Disparagement. Except as required by law or legal process, the
Executive agrees not to make any material public disparaging or defamatory
comments about the Company including the Company’s business, its directors,
officers, employees, parents, subsidiaries, partners, affiliates, operating
divisions, representatives or agents, or any of them, whether written, oral or
electronic. In particular, the Executive agrees, except as required by law or
legal process, to make no public statements including, but not limited to, press
releases, statements to journalists, employees, prospective employers,
interviews, editorials, commentaries or speeches, that disparage or are
defamatory to the Company’s business in any material respect. In addition to the
confidentiality requirements set forth in this Agreement and those imposed by
law, the Executive further agrees, except as required by law or legal process,
not to provide any third party, directly or indirectly, with any documents,
papers, recordings, e-mail, internet postings, or other written or recorded
communications referring or relating to the Company’s business, with the
intention of supporting, directly or indirectly, any disparaging or defamatory
statement, whether written or oral. Except as required by law or legal process,
the Company agrees that neither it nor its directors or executive officers shall
make any material public disparaging, negative or defamatory comments, whether
written or oral or electronic, about the Executive, including the Executive’s
character, personality, or business acumen or reputation. In particular, the
Company agrees that, except as required by law or legal process, neither it nor
its directors or executive officers shall make any public statements including,
but not limited to, press releases, statements to journalists, prospective
employers of, or partners with the Executive, interviews, editorials,
commentaries or speeches, that disparage or are defamatory to the Executive in
any material respect. In addition, the Company further agrees that, except as
required by law or legal process, neither it nor its directors or executive
officers shall provide any third party, directly or indirectly, with any
documents, papers, recordings, e-mail, internet postings or other written or
recorded communications referring or relating to the Executive, with the
intention of supporting, directly or indirectly, any disparaging or defamatory
statement, whether written or oral. For purposes of this Agreement, a “public
statement” shall mean any statement to a third party other than a statement made
to a person who is an immediate family member or legal representative of the
speaker (an “Excluded Person”); provided that a statement to an Excluded Person
which is repeated by the Excluded Person to a person which is not an Excluded
Person, with attribution to the original speaker, shall be considered a public
statement for purposes of this Section 10(e).
(f)    Prior Notice Required. The Executive hereby agrees that, prior to
accepting employment with any other person or entity during the Restrictive
Period, the Executive will provide such prospective employer with written notice
of the provisions of this Agreement.
(g)    Return Of Company Property/Passwords. The Executive hereby expressly
covenants and agrees that following termination of the Executive’s employment
with the Company for any reason or at any time upon the Company’s request, the
Executive will promptly return to the Company all property of the Company in his
possession or control (whether maintained at his office, home or elsewhere),
including, without limitation, all Company passwords, credit cards, keys,
beepers, laptop computers, cell phones and all copies of all management studies,
business or strategic plans, budgets, notebooks and other printed, typed or
written materials, documents, diaries, calendars and data of or relating to the
Company or its personnel or affairs. Anything to the contrary notwithstanding,
nothing in this Section 10(g) shall prevent the Executive from retaining papers
and other materials of a personal nature, including personal diaries, copies of
calendars and Rolodexes, information relating to the Executive’s compensation or
relating to reimbursement of expenses, information that the Executive reasonably
believes may be needed for tax purposes, and copies of plans, programs and
agreements relating to the Executive’s employment.
(h)    Executive Covenants Generally.
(i)    The Executive’s covenants as set forth in this Section 10 are from time
to time referred to herein as the “Executive Covenants.” If any of the Executive
Covenants is finally held to be invalid, illegal or unenforceable (whether in
whole or in part), such Executive Covenant shall be deemed modified to the
extent, but only to the extent, of such invalidity, illegality or
unenforceability and the remaining Executive


 
15
 




--------------------------------------------------------------------------------







Covenants shall not be affected thereby; provided, however, that if any of the
Executive Covenants is finally held to be invalid, illegal or unenforceable
because it exceeds the maximum scope determined to be acceptable to permit such
provision to be enforceable, such Executive Covenant will be deemed to be
modified to the minimum extent necessary to modify such scope in order to make
such provision enforceable hereunder.
(ii)    The Executive understands that the foregoing restrictions may limit his
ability to earn a livelihood in a business similar to the business of the
Company and its controlled affiliates, but the Executive nevertheless believes
that he has received and will receive sufficient consideration and other
benefits as an employee of the Company and as otherwise provided hereunder to
clearly justify such restrictions which, in any event (given his education,
skills and ability), the Executive does not believe would prevent him from
otherwise earning a living. The Executive has carefully considered the nature
and extent of the restrictions place upon him by this Section 10, and hereby
acknowledges and agrees that the same are reasonable in time and territory and
do not confer a benefit upon the Company disproportionate to the detriment of
the Executive.
(i)    Enforcement. Because the Executive’s services are unique and because the
Executive has access to confidential information, the parties hereto agree that
money damages would be an inadequate remedy for any breach of this Section 10.
Therefore, in the event of a breach or threatened breach of this Section 10, the
Company or its respective successors or assigns may, in addition to other rights
and remedies existing in their favor at law or in equity, apply to any court of
competent jurisdiction for specific performance and/or injunctive relief in
order to enforce, or prevent any violations of, the provisions hereof (without
posting a bond or other security) or require the Executive to account for and
pay over to the Company all compensation, profits, moneys, accruals or other
benefits derived from or received as a result of any transactions constituting a
breach of the covenants contained herein, if and when final judgment of a court
of competent jurisdiction is so entered against the Executive.
(j)    Interpretation. For purposes of this Section 10, references to “the
Company” shall mean the Company as hereinbefore defined and any of the
controlled affiliated companies of either the Employer or FR.
11.    Successors.
(a)    This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s legal representatives.
(b)    This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns.
(c)    The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid that assumes and agrees to
perform this Agreement by operation of law or otherwise. As used in this
Agreement, the term “affiliated companies” shall include any company controlled
by, controlling or under common control with the Company.
12.    Miscellaneous.
(a)    This Agreement shall be governed by and construed in accordance with the
laws of the State of Illinois, without reference to principles of conflict of
laws. The captions of this Agreement are not part of the provisions hereof and
shall have no force or effect. This Agreement may not be amended or modified
otherwise than by a written agreement executed by the parties hereto or their
respective successors and legal representatives. From and after the Effective
Date, this Agreement shall supersede and replace any other agreement between the
parties with respect to the subject matter hereof in effect immediately prior to
the execution of this Agreement.


 
16
 




--------------------------------------------------------------------------------







(b)    All notices and other communications hereunder shall be in writing and
shall be given to the other party by hand delivery or overnight courier or by
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:
If to the Executive:
At the most recent address on file at the Company.

If to the Company:
First Industrial, L.P.
1 N Wacker Drive, Suite 4200
Chicago, IL 60606
Attention: Chairman of the Board of Directors and General Counsel

With copies to:
First Industrial Realty Trust, Inc.
1 N. Wacker Drive, Suite 4200
Chicago, Illinois 60606
Attention: Chairman of the Board of Directors

And
Barack Ferrazzano Kirschbaum & Nagelberg LLP
Suite 3900
200 West Madison Street
Chicago IL 60606
Attention: Suzanne Bessette-Smith, Esq.
or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.
(c)    The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement.
(d)    The Company may withhold from any amounts payable under this Agreement
such federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.
(e)    The Executive’s or the Company’s failure to insist upon strict compliance
with any provision of this Agreement or the failure to assert any right the
Executive or the Company may have hereunder shall not be deemed to be a waiver
of such provision or right or any other provision or right of this Agreement.
(f)    Any provision of this Agreement that by its terms continues after the
expiration of the Employment Period or the termination of the Executive’s
employment shall survive in accordance with its terms.
(g)    This Agreement is intended to comply with the requirements of
Section 409A of the Code or an exemption or exclusion therefrom and shall in all
respects be administered in accordance with Section 409A of the Code. Each
payment under this Agreement shall be treated as a separate payment for purposes
of Section 409A of the Code. In no event may the Executive, directly or
indirectly, designate the calendar year of any payment to be made under this
Agreement. If the Executive dies following the Date of Termination and prior to
the payment of the any amounts delayed on account of Section 409A of the Code,
such amounts shall be paid to the personal representative of the Executive’s
estate within thirty (30) days after the date of the Executive’s death. All
reimbursements and in-kind benefits provided under this Agreement that
constitute deferred compensation within the meaning of Section 409A shall be
made or provided in accordance with the requirements of Section 409A of the
Code, including, without limitation, that (i) in no event shall reimbursements
by the Company under this Agreement be made later than the end of the calendar
year next following the calendar year in which the applicable fees and expenses
were incurred, provided, that the Executive shall have submitted an invoice for
such fees and expenses at least ten (10) days before the end of the calendar
year next following the calendar year in which such fees and expenses were
incurred; (ii) the amount of in-kind benefits and the Company is obligated to
pay or provide in any given calendar year shall not affect the in-kind


 
17
 




--------------------------------------------------------------------------------







benefits that the Company is obligated to pay or provide in any other calendar
year, and (iii) the Executive’s right to have the Company pay or provide such
reimbursements and in-kind benefits may not be liquidated or exchanged for any
other benefit. Prior to a Change in Control Event but within the time period
permitted by the applicable Treasury Regulations, the Company may, in
consultation with the Executive, modify this Agreement, in the least restrictive
manner necessary and without any diminution in the value of the payments to the
Executive, in order to cause the provisions of this Agreement to comply with the
requirements of Section 409A of the Code, so as to avoid the imposition of taxes
and penalties on the Executive pursuant to Section 409A of the Code.
(h)    The Executive represents that as of the date hereof, no existing covenant
or other obligation restricts the Executive’s obligation to enter into this
Agreement with the Employer and to perform his duties hereunder.
13.    Recoupment.
(a)    In the event of a material inaccuracy in the Employer’s or FR’s
statements of earnings, gains or other criteria that reduces previously reported
net income or increases previously reported net loss, the Employer shall have
the right to take appropriate action to recoup from the Executive any portion of
any incentive compensation received by the Executive the grant of which was tied
to the achievement of one or more specific earnings targets (e.g., revenue, gain
on sale, equity in earnings in unconsolidated communities, G&A expense,
operating income, net income, etc.), with respect to the period for which such
financial statements are materially inaccurate, regardless of whether the
Executive engaged in any misconduct or was at fault or responsible in any way
for causing the material inaccuracy, if, as a result of such material
inaccuracy, the Executive otherwise would not have received such incentive
compensation (or portion thereof). In the event the Employer is entitled to, and
seeks, recoupment under this Section 13, the Executive shall promptly reimburse
the after-tax portion (after taking into account all available deductions in
respect of such reimbursement) of such incentive compensation which the Employer
is entitled to recoup hereunder. In the event the Executive fails to make prompt
reimbursement of any such incentive compensation which the Employer is entitled
to recoup and as to which the Employer seeks recoupment hereunder, the Executive
acknowledges and agrees that the Employer shall have the right to (i) deduct the
amount to be reimbursed hereunder from the compensation or other payments due to
the Executive from the Company, or (ii) to take any other appropriate action to
recoup such payments. The Employer’s right of recoupment pursuant to this
Section 13 shall apply only if the demand for recoupment is made not later than
three (3) years following the payment of applicable incentive compensation.
(b)    The Employer must seek recoupment of any such payments from the Executive
within six (6) months of the Board’s actual knowledge of the material financial
statement inaccuracy which forms the basis for such recoupment pursuant to
Section 13(a).
(c)    The rights contained in this Section 13 shall be in addition to, and
shall not limit, any other rights or remedies that the Company may have under
law or in equity, including, without limitation, any rights the Company may have
under any other Company recoupment policy or other agreement or arrangement with
the Executive.
14.    Limitations on Severance Payments (Modified 280G Cut Back).
(a)    Anything in this Agreement to the contrary notwithstanding, in the event
that the amount of any compensation, payment or distribution by the Company or
the Employer to or for the benefit of the Executive, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise (the “Severance Payments”), calculated in a manner consistent with
Section 280G of the Code and the applicable regulations thereunder (or any
successor provision) would be subject to the excise tax imposed by Section 4999
of the Code (or any successor provision), then, unless otherwise elected by the
Executive in writing delivered to the Company no later than five (5) business
days after the determination set forth in Section 14(c) below is provided to the
Executive, the Severance Payments shall be reduced (but not below zero) so that
the sum of all Severance Payments shall be $1.00 less than the amount at which
the Executive becomes subject to the excise tax imposed by Section 4999 of the
Code (or any successor provision); provided that such reduction shall only occur
if it would result in the Executive receiving a higher After Tax Amount (as
defined below) than the Executive would receive if the Severance Payments were
not subject to such reduction.  In the event the Severance Payments are reduced
pursuant to this Section 14, they shall be reduced in the following order:  (1)
cash payments not subject to Section 409A of the Code; (2) cash payments subject


 
18
 




--------------------------------------------------------------------------------







to Section 409A of the Code; (3) equity-based payments and acceleration; and (4)
non-cash forms of benefits; provided that in the case of all the foregoing
Severance Payments all amounts or payments that are not subject to calculation
under Treas. Reg. §1.280G-1, Q&A-24(b) or (c) shall be reduced before any
amounts that are subject to calculation under Treas. Reg. §1.280G-1, Q&A-24(b)
or (c).  To the extent any payment is to be made over time (e.g., in
installments, etc.), then the payments shall be reduced in reverse chronological
order.
(b)    For purposes of Section 14(a), the “After Tax Amount” means the amount of
the Severance Payments less all federal, state, and local income, excise and
employment taxes imposed on the Executive as a result of the Executive’s receipt
of the Severance Payments. For purposes of determining the After Tax Amount, the
Executive shall be deemed to pay federal income taxes at the highest marginal
rate of federal income taxation applicable to individuals for the calendar year
in which the determination is to be made, and state and local income taxes at
the highest marginal rates of individual taxation in each applicable state and
locality, net of the maximum reduction in federal income taxes which could be
obtained from deduction of such state and local taxes to the extent such taxes
are deductible.
(c)    The determination as to whether a reduction in the Severance Payments
shall (unless otherwise elected by the Executive pursuant to Section 14(a)
above) be made pursuant to this Section 14 shall be made by a nationally
recognized accounting firm selected by the Company and reasonably acceptable to
the Executive (the “Accounting Firm”), which shall provide detailed supporting
calculations both to the Company and the Executive within 15 business days of
the Date of Termination, if applicable, or at such earlier time as is reasonably
requested by the Company or the Executive.  Any determination by the Accounting
Firm shall be binding upon the Company, the Employer and the Executive.


[Remainder of page left intentionally blank.]


 
19
 




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from its Board and its General Partner, FR and the
Employer, respectively, have caused these presents to be executed in their name
on their behalf, all as of the day and year first above written.
 
PETER E. BACCILE 


 /s/ Peter E. Baccile     
 
FIRST INDUSTRIAL, L.P. 
By: First Industrial Realty Trust, Inc., its general partner


By:   /s/ Bruce W. Duncan      
By: Bruce W. Duncan
Title: Chairman of the Board of Directors
 
FIRST INDUSTRIAL REALTY TRUST, INC. 


By:    /s/ Bruce W. Duncan    
By: Bruce W. Duncan
Title: Chairman of the Board of Directors





 
20
 




--------------------------------------------------------------------------------






EXHIBIT A
This General Release of all Claims (this “Agreement”) is entered into on
_________,

20     by Peter E. Baccile (the “Executive”) in consideration of the promises
set forth in the Employment Agreement among the Executive, First Industrial,
L.P. (the “Employer”) and First Industrial Realty Trust, Inc. (“FR” and,
together with the Employer, the “Company”), executed on February 11, 2020, and
effective on January 1, 2020 (the “Employment Agreement”). The Executive agrees
as follows:
1.    General Release and Waiver of Claims.
(a)    Release. In consideration of the payments and benefits provided to the
Executive under the Employment Agreement and after consultation with counsel,
the Executive and each of the Executive’s respective heirs, executors,
administrators, representatives, agents, successors and assigns (collectively,
the “Releasors”) hereby irrevocably and unconditionally release and forever
discharge FR, the Employer and their respective subsidiaries and affiliates and
each of their respective officers, employees, directors, shareholders and agents
(“Releasees”) from any and all claims, actions, causes of action, rights,
judgments, obligations, damages, demands, accountings or liabilities of whatever
kind or character (collectively, “Claims”), including, without limitation, any
Claims under any federal, state, local or foreign law, that the Releasors may
have, or in the future may possess, arising out of the Executive’s employment
relationship with and service as an employee, officer or director of FR and/or
the Employer, and the termination of such relationship or service; provided,
however, that notwithstanding anything else herein to the contrary, this
Agreement shall not affect: the obligations of the Company, and/or the Executive
set forth in the Employment Agreement or other obligations that, in each case,
by their terms, are to be performed after the date hereof by the Company, and/or
the Executive (including, without limitation, obligations to the Executive under
the Employment Agreement for any severance or similar payments or benefits,
under any Grant Agreement (as defined in the Employment Agreement), including
without limitation, any stock option, stock or equity-based award, LTI Unit (as
defined in the Employment Agreement) plan, or any other plan or agreements, or
payments or obligations under any pension plan or other benefit or deferred
compensation plan, all of which shall remain in effect in accordance with their
terms); and any indemnification or similar rights the Executive has as a current
or former officer or director of FR or the Employer, including, without
limitation, any and all rights thereto referenced in the Employment Agreement,
FR’s and/or the Employer’s bylaws and other governance documents.
(b)    Specific Release of ADEA Claims. In further consideration of the payments
and benefits provided to the Executive under the Employment Agreement, the
Releasors hereby unconditionally release and forever discharge the Releasees
from any and all Claims that the Releasors may have as of the date the Executive
signs this Agreement arising under the Federal Age Discrimination in Employment
Act of 1967, as amended, and the applicable rules and regulations promulgated
thereunder (“ADEA”). By signing this Agreement, the Executive hereby
acknowledges and confirms the following: (i) the Executive was advised by the
Company in connection with his termination to consult with an attorney of his
choice prior to signing this Agreement and to have such attorney explain to the
Executive the terms of this Agreement, including, without limitation, the terms
relating to the Executive’s release of claims arising under ADEA, and the
Executive has in fact consulted with an attorney; (ii) the Executive was given a
period of not fewer than 21 days to consider the terms of this Agreement and to
consult with an attorney of his choosing with respect thereto; and (iii) the
Executive knowingly and voluntarily accepts the terms of this Agreement. The
Executive also understands that he has seven (7) days following the date on
which he signs this Agreement within which to revoke the release contained in
this paragraph, by providing the Company a written notice of his revocation of
the release and waiver contained in this paragraph.
(c)    No Assignment. The Executive represents and warrants that he has not
assigned any of the Claims being released under this Agreement.
2.    Proceedings. Nothing in this Agreement is intended to prevent Executive
from filing a charge with, providing information or testimony to, or
participating in an investigation, hearing or proceeding with any governmental
agency against the Releasees (each, individually, a “Proceeding”); provided,
however, that Executive waives the right to receive


 
1
 




--------------------------------------------------------------------------------







any damages or other personal relief in any Proceeding relating to or arising
from his employment relationship with the Company, other than with respect to
the matters as which the release granted pursuant to Section 1(a) does not
apply, brought by Executive or on the Executive’s behalf, or by any third party,
including as a member of any class collective action, or as a relator under the
False Claims Act (excepting only for claims against Releasees for breaches of
this General Release or under the Dodd-Frank Wall Street Reform and Consumer
Protection Act).
3.    Remedies. In the event the Executive initiates or voluntarily participates
in any Proceeding following his receipt of written notice from the Company and a
failure to cease such participation within 30 days following receipt of such
notice, or if he revokes the ADEA release contained in Paragraph 1(b) of this
Agreement within the seven (7)-day period provided under Paragraph 1(b), the
Company may, in addition to any other remedies it may have, reclaim any amounts
paid to him under the termination provisions of the Employment Agreement
(including for this purpose stock or proceeds from the sale of stock delivered
upon the vesting of any equity or LTI Unit-based compensation award, to the
extent the vesting of such award accelerated on account of the Executive’s
termination of employment) or terminate any benefits or payments that are
subsequently due under the Employment Agreement, without waiving the release
granted herein. The Executive understands that by entering into this Agreement
he will be limiting the availability of certain remedies that he may have
against the Company and limiting also his ability to pursue certain claims
against the Company.
4.    Severability Clause. In the event any provision or part of this Agreement
is found to be invalid or unenforceable, only that particular provision or part
so found, and not the entire Agreement, will be inoperative.
5.    Nonadmission. Nothing contained in this Agreement will be deemed or
construed as an admission of wrongdoing or liability on the part of the Company.
6.    Governing Law. All matters affecting this Agreement, including the
validity thereof, are to be governed by, and interpreted and construed in
accordance with, the laws of the State of Illinois applicable to contracts
executed in and to be performed in that State.
7.    Notices. All notices or communications hereunder shall be in writing,
addressed as provided in Section 12(b) of the Employment Agreement.
THE EXECUTIVE ACKNOWLEDGES THAT HE HAS READ THIS AGREEMENT AND THAT HE FULLY
KNOWS, UNDERSTANDS AND APPRECIATES ITS CONTENTS, AND THAT HE HEREBY EXECUTES THE
SAME AND MAKES THIS AGREEMENT AND THE RELEASE AND AGREEMENTS PROVIDED FOR HEREIN
VOLUNTARILY AND OF HIS OWN FREE WILL.
IN WITNESS WHEREOF, the Executive has executed this Agreement on the date first
set forth below.
PETER E. BACCILE 

   _______________________________


Date of Execution:   
 





 
2
 




--------------------------------------------------------------------------------






EXHIBIT B


INDUSTRIAL PROPERTIES IN WHICH
EXECUTIVE HAS AN INTEREST EXISTING PRIOR
TO AUGUST 2, 2016




None.








 
 
 


